DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	With respect to claim 12, the recitation of “One or more non-transitory storage media storing instructions” renders the claim as indefinite. It is unclear as to whether what is being claimed is one or more instructions or one or more non-transitory storage media. Examiner suggests that Applicant amends the claim language as follows: "A non-transitory storage media storing instructions..." to clarify what is being claimed as storage media rather than instructions. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10-15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson, JR. et al. (U.S. Publication No. 2013/0066666 A1; hereinafter Anderson).
With respect to claim 1, Anderson discloses a computer-implemented method of determining and presenting an improved seeding rate recommendation for sowing plant seeds in a field (see ¶[0041]), the method comprising: using seeding query logic in a server computer system, receiving digital data representing planting parameters comprising hybrid seed type information and planting row width (see ¶[0026], [0039]); using the seeding query logic, retrieving a set of one or more digital seeding models from an electronic digital seeding data repository based upon the planting parameters (see ¶[0026], ¶[0044]), wherein the one or more seeding models each contain a regression model for the hybrid seed type modeling a relationship between plant yield 
With respect to claim 12, Anderson discloses one or more non-transitory storage media storing instructions which, when executed by one or more computing devices (see ¶[0039-0043]), cause performance of a method comprising the steps of: using seeding query logic in a server computer system, receiving digital data representing planting parameters comprising hybrid seed type information and planting row width (see ¶[0036], [0039]); using the seeding query logic, retrieving a set of one or more digital seeding models from an electronic digital seeding data repository based upon the planting parameters (see ¶[0026], ¶[0044]), wherein the one or more seeding models each contain a regression model for the hybrid seed type modeling a relationship between plant yield and seeding rate at a specific field (see ¶[0032]); using mixture model logic in the server computer system, generating an empirical mixture model in digital computer memory based upon the one or more digital seeding models (see ¶[0032],[0039]), wherein the empirical mixture model is a composite distribution of the one or more digital seeding models (see ¶[0032]); using the mixture model logic, generating an optimal seeding rate distribution dataset in the digital computer memory based upon the empirical mixture model (see ¶[0032], ¶[0039]), wherein the optimal seeding rate distribution dataset represents the optimal seeding rate for all measured field (see ¶[0032]); using optimal seeding rate recommendation logic in the server .

Allowable Subject Matter
Claims 5-9 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	With respect to claims 5-9 and 16-19, none of the prior art teaches or suggests, alone or in combination, wherein the regression model for the hybrid seed type comprises a log-normal distribution of the relationship between plant yield and seeding rate at the specific field, wherein the seeding model further comprises joint posterior distributions that represent distributions of regression parameters used to calculate the regression model, generating the optimal seed rate distribution dataset is based upon a negative inverse of parameter values selected from the empirical mixture model or  applying a random sampling generator to select values from the empirical mixture model for evaluation in generating the optimal seeding rate distribution dataset, or where the random sampling generator uses Monte Carlo sampling to select values from the empirical mixture model.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	- Upadhyaya et al. (U.S. Publication No 2003/0009282 A1) discloses GPS based mapping of seeds during planting but fails to disclose wherein the regression model for the hybrid seed type comprises a log-normal distribution of the relationship between plant yield and seeding rate at the specific field, wherein the seeding model further comprises joint posterior distributions that represent distributions of regression .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JONATHAN HAN/
Primary Examiner, Art Unit 2818